         Case 5:20-cv-00171-JPB-JPM Document 60 Filed 04/19/21 Page 1 of 1 PageID #: 323




                           \~l~e&          ~                ~              ~

 (‘~            ~                  ~               ~5~c~*   O~
                                            •~%~e)p)’~ ~D

                      -~‘(~c3      k\’~c~                    C~\~         ,4cA~o~ ~
                  ~                                          ~uk~              ~

            ~                          i    ~-4-
                                     ~                  /                   FILED
                                                                 ~        APR 192021
                       .
                            N~                          P            Li~~ DISTRICT COURT-WvNp
                                                                         WHEEL!NG~ WV 26003



              ~

             ~                     ~                    ~

                                                                     ~




     “




                 ~kk~

               R-\2~2\
             ~~_-               ~~_~__~_j                    ~



             ~ ~255~ ~2~(
              ~



              ~             (~o

             ~             \A)V’   ~



~~


                                                   ()
